Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 24 January 2022. The amendments to the specification have overcome the objections to the disclosure. The amendments to the claims have overcome the rejections over canceled claim 20, objections to the claims, the 35 USC 112 rejections over claims 11 and 20-22, the 35 USC 112 rejection over claims 4 and 14 with respect to what is meant by “a carbamate (urethane) group”, the art rejections over US 8,394,976 and U.S. patent application publication 2017/0183567 and the rejection of claim 22 over U.S. patent 8,597,730. The remaining art rejections have been modified in view of the amendment to the claims where the subject matter of claim 11 was inserted into claim 1. Applicant's arguments with respect to the remaining rejections have been fully considered but they are not persuasive. 
The indication on page 12 that claim 11 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims was in error, especially in view of the fact that claim 11 was rejected under 35 USC 112(b), 35 USC 112(d), 35 USC 102(a)(1) and 35 USC 103 and there are no specific ligands set forth in claim 11. The claim should have been indicated as being objected to was claim 10, as noted on the PTOL-326 and the fact that there was no rejection made over this claim. This error was been corrected in this action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 14, the phrase "in particular" in the definition for U renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Applicants indicated in their response that these limitations were deleted, but they were not. Accordingly, these rejections are maintained. 
Claim Rejections - 35 USC § 102
Claims 1-3, 5, 7, 8, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 8,597,730.
Example 5 teaches a semiconducting light emitting nanoparticle having adjacent 10-undecylenic acid ligands. The example teaches nanoparticles having a core shell structure and that the adjacent 10-undecylenic acid ligands are crosslinked. The 10-undecylenic acid ligands have a carboxylic acid as the nanoparticle attaching group U, a C8 alkylene groups as the linking group V and a vinyl group as the crosslinking group W. The vinyl containing crosslinkable groups are capable as acting as both donors and acceptors with each other. The single taught ligand reads upon claimed ligands A, B and C where A, B and C are identical, as taught by claims 5, 7, 8, 15, 17 and 18. This is the process of claims 12, 13, 15, 17 and 18 and thus would produce the nanoparticles of claims 1-3, 5, 7, 8 where the crosslinked adjacent ligands would form a polymer outer layer. The reference teaches the claimed nanoparticles and process.
Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7, 8, 12, 13, 15, 17, 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,597,730.
This reference teaches a semiconducting light emitting nanoparticle having a ligand, where the nanoparticle has formula 1. The nanoparticle can have a core/shell structure (col. 16, line 60) and the ligand has the formula X-Y-Z, where X, which corresponds with U in the claimed ligand, is a nanoparticle attaching group; Y, which corresponds with V in the claimed ligand, is a linking group; and Z, which corresponds with W, X, Y and Z of the claimed ligand, can be a crosslinkable group (col. 13, lines 30-32 and the exemplified ligands) which means the taught groups are capable as acting as both donors and acceptors with each other. The single taught ligand reads upon claimed ligands A, B and C where A, B and C are identical, as taught by claim 5, 7 and 8. Column 17, lines 20-22 and column 1, lines 20-22 teach the taught nanoparticles are incorporated into solvents, which reads upon the claimed formulation, or in inks, polymer or glasses, which read upon the claimed composition, or in electronic devices, which reads upon the electronic device of claim 23. Example 5 teaches crosslinking the adjacent 10-undecylenic acid ligands, which has a carboxylic acid as the nanoparticle attaching group, a C8 alkylene groups as the linking group and a vinyl group as the crosslinking group. This is the process of claims 12, 13, 15, 17 and 18 and thus would produce the nanoparticles of claims 1-3, 5, 7 and 8. Based on the teachings in columns 17 and 1, one of ordinary skill in the art would have found it obvious to incorporate the nanoparticles of example 5 into solvents, electronic devices, polymers and glasses, which read upon the claimed matrix materials. The reference suggests the claimed nanoparticles, process, composition, formulation and electronic device. 
s 1-9, 12-19, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,901,333.
This reference teaches semiconducting light emitting nanoparticles having a ligand attached thereto. The nanoparticles can have a core/shell structure (col. 39, lines 44-55). The ligand has the general formula Xn(LR)y, where X, which corresponds with U in the claimed ligand, is a nanoparticle attaching group; L, which corresponds with V in the claimed ligand, is a linking group; R can be a functional group and n and y are independently 1-3. The single taught ligand reads upon claimed ligands A, B and C where A, B and C are identical, as taught by claims 5, 7 and 8. X can be a phosphine, phosphine oxide, a carboxylic acid, a mercaptan or thiol and phosphonic acid and is preferably a carboxylic acid or a phosphonic acid. L is preferably a C4-18 alkylene, C4-18 alkenylene or a C4-18 alkynylene. These X and L groups fall within the claimed U and V groups of claims 4 and 6. R can be a thiol, a carbamate group, a carbonate group or a styrene group (col. 2, lines 14-24 and col. 3, lines 5-60), which are some of the claimed X, Y and Z groups. The reference teaches ligands having formula II, III, XV, IIa, IIIa and XVa which fall within the ligand formulas of claims 3-9. Since the taught R groups can those claimed, they must inherently capable as acting as both donors and acceptors with each other and thus meet the requirements of claims 1 and 2. Column 3, lines 65-67 and column 44, line 50 through column 45, line 42 teaches crosslinking the R groups by any known method, which includes using a catalyst to crosslinking the R groups to each other, to form a polymeric coating on the nanoparticles. This is the process of claim 12 and the resulting coated nanoparticles reads upon those of claim 1. The single taught ligand reads upon claimed ligands A, B and C where A, B and C are identical, as taught by claims 15, 17 and 18 and the taught 
With respect to claims 26 and 27, these claims simply limit the carbamate group to a urethane group. They do not require the X, Y and/or Z of claims 4 and 14 to be a carbamate. Therefore, claims 26 and 27 teach that X, Y and Z are independently selected from the group consisting of a thiol group, an acrylate group, a styrene group, a carbonate group and a urethane group. Since the reference teaches the crosslink group can be a thiol, a carbonate group or a styrene group, the reference suggests the subject matter of these claims. 
Claims 1-3, 5, 7-9, 12, 13, 15, 17-19, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2004/0091710.
This reference teaches semiconducting light emitting nanoparticles having a ligand attached thereto. The nanoparticles can have a core/shell structure (paras 15 and 55-58 ). The ligand has at least one nanoparticle attaching group, such as a phosphonic acid or phosphine group, which reads upon the claimed group U and has a cross-linking group, such as a carbonate group or an acrylate group, which is cross-linked to stabilize the nanoparticle (paras 10 and 41-43). These crosslinking groups are two of those of claims 9 and 19. The crosslinking groups reads upon the claimed W, X, Y and Z groups. The taught formulas for the ligand show that it has a linking group which connects the attaching group and the cross-linking group, as shown by the formula in paragraphs [0041]- [0044]. The process in these pargraph is that of claim 12. The crosslinked acrylate containing ligand forms a polymeric coating on the taught nanoparticles and these coated nanoparticles read upon those of claim 1. The single taught ligand reads upon claimed ligands A, B and C where A, B and C are identical, as taught by claims 5, 7, 8, 15, 17 and 18. The reference suggests the claimed nanoparticles and process. 
. 
Response to Arguments
Applicants’ arguments have been considered but are not convincing. As discussed above, the indication that claim 11 was allowable on page 12 of the previous action was in error, thus the insertion of the subject matter of claim 11 into claim 1 did not overcome the above rejections. In addition, applicants did not present any arguments with respect to rejections of process claims 12-19 which produces semiconductor light-emitting nanoparticles having a polymer outer layer, where the outer layer is formed by crosslinking the ligands on the surface of the nanoparticles, which were not indicated as allowable. 
Applicants argue that the references do not teach the subject matter of claims 6 and 16 where the surface attaching group U is phosphonic acid. It is noted that claims 6 and 16 were not rejected over U.S. patent 8,597,730 and thus this argument is immaterial to the rejections based on U.S. patent 8,597,730. As discussed above, U.S. patent 8,901,333 and U.S. patent application publication 2004/0091710 both teach that the nanoparticle attaching group, which corresponds with U in the claimed ligand, can be phosphonic acid. Thus these two reference do teach the claimed linker and suggests polymer outer layers produced from the claimed ligands. 
The arguments with respect to the drawing in column 20 of U.S. patent 8,597,730 are not convincing since the image shows direct linkage between the ligands through the crosslinked 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22, 24 and 25 are objected to since claim 24 refers to rejected base claim. These claims would be allowable if claims 22 and 24 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 24 and 25 are allowable for the reasons given in the previous action. There is no teaching or suggestion in the cited art of record of a formulation having the claimed composition. There is no teaching or suggestion in U.S. patent 8,597,730 that the taught solvent is one of those claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/18/22